 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA

10   ERIC HUGH DIERKER,         )                 No.: 3:18-cv-00145-CAB-MSB
11                              )
         Plaintiff,             )
12                              )                 PROPOSED ORDER AWARDING
13              v.              )                 ATTORNEY FEES UNDER THE
                                )                 EQUAL ACCESS TO JUSTICE
14   COMMISSIONER OF THE SOCIAL )                 ACT, PURSUANT TO 28 U.S.C.
15   SECURITY ADMINISTRATION,   )                 § 2412(d), AND COSTS, PURSUANT
                                )                 TO 28 U.S.C. § 1920 [Doc. No. 24]
16       Defendant.             )
17                              )

18

19
             Based upon the parties’ Stipulation for the Award and Payment of Equal
20
     Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
21
     be awarded attorney fees under the EAJA in the amount of SIX THOUSAND
22
     TWO HUNDRED SIXTY NINE DOLLARS AND SEVENTY SIX CENTS
23
     ($6,269.76), and costs under 28 U.S.C. § 1920, in the amount of FOUR
24
     HUNDRED DOLLARS ($400.00), subject to the terms of the above-referenced
25
     Stipulation, to include the United States Department of the Treasury’s Offset
26
     Program pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010). Any payment shall
27
     /////
28




                                              1
 1   be delivered to Plaintiff’s counsel.
 2         IT IS SO ORDERED.
 3

 4   Dated: February 14, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                            2
